829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey Alan SANFORD, Plaintiff-Appellant,v.Robert M. LANDON, Director;  A.T.  Robinson;  Robert C.Spann;  E.  Joseph Waters;  James Sisk;  Patrick Gurney;Louis B. Cei, Dr.;  James P. Mitchell;  G.A.  Reynolds;N.A.  Davis;  Sherman Townley;  William A. Crenshaw;  J.R.Killeen;  David L. Smith;  L.  Icenhour, Ms.;  Robert Goode;Larry Hawkins;  Sgt.  Williams;  J.  Henderson;  CoCrutchfield;  Cpl.  Hayes;  Co Whitehead;  Cpl.  Robertson;Clarence Smith;  Co Hanks;  Gary L. Bass;  Harold Catron;Gene Zimmerman;  Patricia Burwell, Defendants-Appellees.
No. 86-7393.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided Sept. 17, 1987.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 84-805-R)
Jeffrey Alan Sanford, pro se.
Nelson H.C. Fisher, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, KK. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
An evidentiary hearing was held in this 42 U.S.C. Sec. 1983 action to determine whether Jeffrey Alan Sanford's attorney had Sanford's authority to enter into a settlement agreement and file a motion to dismiss on his client's behalf.  The magistrate weighed the conflicting testimony and decided that the attorney indeed had such authority.  The action was dismissed.


2
Because the magistrate's finding was not clearly erroneous, we affirm the judgment below.  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.